Exhibit 10.3.1

 

AMENDMENT NO. 1

TO THE

SUBORDINATED CONTINGENT PROMISSORY NOTE

DATED MAY 24, 2004

 

THIS AMENDMENT NO. 1 TO THE SUBORDINATED CONTINGENT PROMISSORY NOTE, DATED MAY
24,2004 (this “Amendment”) is dated as of July 15, 2004, by and between GENWORTH
FINANCIAL, INC., a Delaware corporation (the “Company”) and GE FINANCIAL
ASSURANCE HOLDINGS, INC., a Delaware corporation (“GEFAHI”) or any other
permitted holders of the Note (GEFAHI or such other holders being the
“Holders”).

 

RECITALS

 

WHEREAS, the parties hereto have entered into that certain Subordinated
Contingent Promissory Note, dated May 24, 2004, by and between the Company and
GEFAHI, in the principal amount of FIVE HUNDRED AND FIFTY MILLION DOLLARS
($550,000,000) (the “Note”); and

 

WHEREAS, for value received, the parties hereto desire to amend the Note.

 

NOW, THEREFORE, in consideration of the foregoing premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, and of the mutual covenants and agreements set
forth herein and in the Note, the parties intending to be legally bound hereby
agree as follows:

 

1. Definitions. Capitalized terms used herein without definition shall have the
respective meanings assigned to such terms in the Note.

 

2. Amendment to the Note.

 

(a) Section 5 of the Note is hereby amended by adding a new Section 5(d) as
follows:

 

(d) In consideration of, and in payment of certain expenses arising in
connection with the Company’s and GEMIC’s undertaking mutually agreed actions to
accelerate and complete the Alternative Licensing Option, including the receipt
of the necessary Regulatory Approval or Rating Agency Affirmation, on or prior
to December 31, 2004, GEFAHI shall pay to GEMIC, on or prior to September 1,
2004, an amount in cash or other immediately available funds, at its place of
business at 6601 Six Forks Road, Raleigh, North Carolina, 27615, equal to SIX
HUNDRED THOUSAND DOLLARS ($600,000). The Company shall use its reasonable best
efforts to complete the Alternative Licensing Option and pay to the Holders the
Payment Amount on or prior to December 31, 2004. If the Alternative Licensing
Option, including the receipt of the necessary Regulatory Approval or Rating
Agency Affirmation, is (i) completed by December 31, 2004, the Payment Amount
shall be paid to the Holders without any further action by the Holders,
including delivery of any notices pursuant to Section 2(c) of the Note, and (ii)
not completed prior to December 31, 2004 due to the failure of the Company and
GEMIC to obtain the necessary Regulatory Approval or Rating Agency Affirmation,
the Company shall, subject to Section 2(e) of the Note, pay to the Holders the
Payment Amount or the Extended Payment Amount, as applicable, on the earlier of
(i) the date of completion of the Alternative Licensing Option, including the
receipt of the necessary Regulatory Approval or Rating Agency Affirmation, or
(ii) the Maturity Date or Extended Maturity Date, as applicable.

 

3. Effect on the Note.

 

(a) On and after the date hereof, each reference in the Note to “this Note”,
“herein”, “hereof”, “hereunder” or words of similar import shall mean and be a
reference to the Note as amended hereby.



--------------------------------------------------------------------------------

(b) Except as expressly amended by this Amendment, the Note shall remain in full
force and effect and the Note, as amended by this Amendment, is hereby ratified
and confirmed in all respects.

 

4. Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of New York irrespective of
the choice of laws principles of the State of New York other than Section 5-1401
of the General Obligations Law of the State of New York.

 

5. Descriptive Headings. The descriptive headings of this Amendment are inserted
for convenience only and do not constitute a part of this Amendment.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf by its officers or representatives thereunto duly
authorized, as of the date first above written.

 

 

GENWORTH FINANCIAL, INC. By:   /S/    GARY PRIZZIA             Name:    Gary
Prizzia     Title:    Vice President and Treasurer GE FINANCIAL ASSURANCE
HOLDINGS, INC. By:   /S/    BRIGGS L. TOBIN             Name:    Briggs L. Tobin
    Title:    Attorney-in-fact